TRADEMARK LICENSE AGREEMENT This Trademark License Agreement (this “Agreement”) is entered into as of , 2010 (the “Effective Date”), by and between Vishay Intertechnology, Inc., a corporation organized under the laws of the State of Delaware (“VSH”) and Vishay Precision Group, Inc., a corporation organized under the laws of the State of Delaware (“VPG”). RECITALS WHEREAS, VSH owns all right, title and interest in and to the Name (as hereinafter defined) and Mark (as hereinafter defined) VISHAY, used alone or in connections with other terms; WHEREAS, VPG desires to use the Licensed Marks (as hereinafter defined) on and in connection with the design, development, manufacture, marketing, provision and performance of VPG Products and Services (as hereinafter defined); WHEREAS, VSH is willing to grant to VPG, and VPG is willing to accept, the right to use the Licensed Marks in accordance with and subject to the terms of this Agreement. NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements, representations and warranties contained herein, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties hereto hereby agree, intending to be legally bound, as follows: ARTICLE 1LICENSE OF RIGHTS Section 1.1 Rights Licensed. Subject to the terms of this Agreement, VSH hereby grants to VPG, and VPG hereby accepts, a limited, exclusive, royalty-free right and license, to use, directly or indirectly through subcontractors, the Marks (as defined below) and Names (as defined below) listed on Schedule A (the “Licensed Marks”) in connection with the design, development, manufacture, marketing, provision and performance of the products and services of VPG listed on Schedule B (the “VPG Products and Services”). Any use of the Licensed Marks on products other than those on Schedule B is subject to advance written approval by VSH. As used herein, “Mark” shall mean any trademark, service mark or logo, and “Name” shall mean any entity name or trade name. Section 1.2 Special ‘Mil’ Rights and SCDs (Customer Source Control Drawings) Licensed. In recognition of the cost, difficulty and bureaucracy involved in attempting to change the voluminous documentation and specifications related to foil resistor products qualified to the Mil spec system used by the military and other special needs customers, this Mil rights license grant is made. Subject to the terms of this Agreement, VSH hereby grants to VPG, and VPG hereby accepts, a limited, exclusive, royalty-free right and license, to display VISHAY alone (i.e. without any other terms) (the “Licensed Mil Mark”) as a marking on foil resistor products qualified to the Mil spec system, i.e. built on “Mil Qualified” product lines or SCDs (Customer Source Control Drawings), existing as of the Effective Date or referred to in Mil drawings or SCDs (Customer Source Control Drawings) existing as of the Effective Date, and on Mil drawings and SCDs relating thereto. 1 Section 1.3 Term and Territory. The licenses granted hereby shall be in perpetuity so long as this Agreement has not been terminated by its terms (the “Term”) and shall apply throughout the world (the “Territory”). In the event the Term terminates, VPG agrees that within twenty-four (24) months thereafter, VPG will change its corporate name so as not to include the term VISHAY. Section 1.4 Rights in VPG. For the avoidance of doubt, this Agreement shall not restrict VPG from using the acronym “VPG” in any Name, or in any Mark, so long as such Name or Mark does not contain VISHAY (except as otherwise permitted pursuant hereto). Section 1.5 Document and Part Numbers. VPG shall be permitted to use any document number on data sheets, package drawings, instructions or other materials posted to the internet (each a “Document Number”) or any SKU number, part number, or other number and/or letter sequence printed on or identified with any part (each a “Part Number”) on or in connection with VPG Products and Services, so long as such Document Number or Part Number does not contain the prefix or suffix VSH. Section 1.6 VPG Acknowledgement. VPG acknowledges and agrees that: (i) VSH is the sole and exclusive owner of all right, title and interest in and to the Licensed Marks; (ii) all goodwill associated with the Licensed Marks shall inure to the sole and exclusive benefit of VSH; and (iii) nothing in this Agreement or any related agreement, instrument or document shall be construed to give VPG any legal or beneficial ownership interest in or title to the Licensed Marks. Section 1.7 Absence of VSH Representations. VPG agrees and acknowledges that VSH makes no representation or warranty with respect to: (i) VSH’s right, title and interest in and to the Licensed Marks, (ii) the absence of any action related to or concerning the Licensed Marks, the outcome of which could be materially adverse to the rights granted to VPG under this Agreement; or (iii) the absence of any claim, or basis for any claim, that the use of the Licensed Marks by VPG under this Agreement violates the rights of any person. Section 1.8 Restrictions. (a) During the Term, and subject to section 1.8(e), VSH shall not, under a Mark or Name which includes the term VISHAY immediately followed by the term PRECISION: (i) directly or indirectly, design, develop, manufacture, market or provide any products, except to the extent such usage exists (and limited to those products with respect to which such usage exists) immediately following the Effective Date; or (ii) use such Mark or Name in connection with any aspect of its business, operations or affairs, whether conducted directly or indirectly, and whether or not such usage would otherwise require permission of VPG, except to the extent such usage is not otherwise prohibited by clause (i) of this paragraph. Without limitation, the foregoing restriction shall apply to the legal name or fictitious name ("d/b/a") of any subsidiary of VSH or any other entity under the control of VSH. 2 (b) During the Term, VSH shall not, under a Mark or Name which includes the acronym “VPG”: (i) directly or indirectly, design, develop, manufacture, market or provide any products that overlap (i.e. compete) with any products within the product range of VPG or any of its subsidiaries as constituted immediately following the Effective Date; or (ii) use such acronym in connection with any aspect of its business, operations or affairs, whether conducted directly or indirectly, and whether or not such usage would otherwise require permission of VPG, except to the extent such usage is not otherwise prohibited by clause (i) of this paragraph. Without limitation, the foregoing restriction shall apply to the legal name or fictitious name ("d/b/a") of any subsidiary of VSH or any other entity under the control of VSH. (c) During the Term, except as otherwise permitted pursuant to this Agreement, VPG shall not, under a Mark or Name which includes the term VISHAY INTERTECHNOLOGY or VISHAY, or under the acronym VSH: (i) directly or indirectly, design, develop, manufacture, market or provide any products that overlap (i.e. compete) with any products within the product range of VSH or any of its subsidiaries as constituted immediately following the Effective Date; or (ii) use such Mark, Name or acronym in connection with any aspect of its business, operations or affairs, whether conducted directly or indirectly, and whether or not such usage would require permission of VSH, unless the term VISHAY is immediately followed by the term PRECISION (so long as the term PRECISION has no less prominence than the term VISHAY and such Name does not include the term VISHAY together with the term INTERTECHNOLOGY), except to the extent such usage is not otherwise prohibited by clause (i) of this paragraph. Without limitation, the foregoing restriction shall apply to the legal name or fictitious name ("d/b/a") of any subsidiary of VPG or any other entity under the control of VPG. (d) For the avoidance of doubt, nothing in this Section 1.8 shall be construed to impose any restriction on the right of VPG to use the corporate name “Vishay Precision Group, Inc.” (i) in association with its business with respect to the VPG Products and Services, or (ii) with respect to the design, development, manufacture, marketing, provision or performance of goods and services other than the VPG Products and Services, so long as such other goods and services are not designed, developed, manufactured, marketed, provided or performed under a Mark containing the term VISHAY. (e) For the avoidance of doubt, nothing in this Section 1.8 shall be construed to impose any restriction on the right of VSH to use the term PRECISION in a descriptive manner (but not as a Mark or Name) in connection with the design, development, manufacture, marketing, provision or performance of any goods or services, so long as the term PRECISION does not immediately follow the term VISHAY. A non-exhaustive, representative list of descriptive uses of the term PRECISION permissible by VSH, in marketing materials, engineering documents, data handbooks and packaging and similar materials, is shown on Schedule C. ARTICLE 2STANDARDS AND COMPLIANCE Section 2.1 Standards. All VPG Products and Services designed, developed, manufactured, marketed, provided or performed under the Licensed Marks, as applicable, shall be of high quality, free of material defects and performed with integrity and in a professional manner and shall be in compliance with applicable law (the “Standards”). 3 Section 2.2 Compliance Procedures. (a) VPG shall maintain appropriate process and quality controls with respect to the VPG Products and Services designed, developed, manufactured, marketed, provided or performed under the Licensed Marks to assure compliance with the Standards. (b) VSH, itself or through its representatives, shall have the right to request and receive from VPG, from time to time at reasonable intervals and upon payment to VPG of its reasonable charges, representative samples of VPG Products and copies of all marketing materials for VPG Products and Services designed, developed, manufactured, marketed, provided or performed under the Licensed Marks (“Promotional Materials”). If, in the commercially reasonable judgment of VSH, any VPG Products and Services or Promotional Materials do not conform to the Standards or are not otherwise in accord with this Agreement, VSH shall so notify VPG, and the parties shall work together in good faith in order that VPG will remedy such non-conformity or non-compliance. Any dispute under this Section shall be resolved in accordance with the resolution procedures referred to in Section 5.16. Section 2.3 Transition Period Activities.
